UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) XQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2007 or TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 1-11316 OMEGA HEALTHCARE INVESTORS, INC. (Exact name of Registrant as specified in its charter) Maryland 38-3041398 (State of incorporation) (IRS Employer Identification No.) 9690 Deereco Road, Suite 100, Timonium, MD 21093 (Address of principal executive offices) (410) 427-1700 (Telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports) and (2) has been subject to such filing requirements for the past 90 days. YesxNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or non-accelerated filer.See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act.(Check one:) Large accelerated filerxAccelerated fileroNon-accelerated filero Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesoNox Indicate the number of shares outstanding of each of the issuer's classes of common stock as of July 27, 2007. Common Stock, $.10 par value67,993,677 (Class) (Number of shares) OMEGA HEALTHCARE INVESTORS, INC. FORM 10-Q June 30, 2007 TABLE OF CONTENTS Page No. PART I Financial Information Item 1. Financial Statements: Consolidated Balance Sheets June 30, 2007 (unaudited) and December 31, 2006 2 Consolidated Statements of Operations (unaudited) Three and six months ended June 30, 2007 and 2006 3 Consolidated Statements of Cash Flows (unaudited) Six months ended June 30, 2007 and 2006 4 Notes to Consolidated Financial Statements June 30, 2007 (unaudited) 5 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 15 Item 3. Quantitative and Qualitative Disclosures About Market Risk 37 Item 4. Controls and Procedures 37 PART II Other Information Item 1. Legal Proceedings 39 Item 1A. Risk Factors 39 Item 4. Submission of Matters to a Vote of Security Holders 39 Item 6. Exhibits 40 PART I – FINANCIAL INFORMATION Item 1 - Financial Statements OMEGA HEALTHCARE INVESTORS, INC. CONSOLIDATED BALANCE SHEETS (in thousands) June 30, December 31, 2007 2006 (Unaudited) ASSETS Real estate properties Land and buildings at cost $ 1,240,132 $ 1,237,165 Less accumulated depreciation (205,761 ) (188,188 ) Real estate properties – net 1,034,371 1,048,977 Mortgage notes receivable – net 32,002 31,886 1,066,373 1,080,863 Other investments – net 26,005 22,078 1,092,378 1,102,941 Assets held for sale – net — 3,568 Total investments – net 1,092,378 1,106,509 Cash and cash equivalents 2,484 729 Restricted cash 4,201 4,117 Accounts receivable – net 59,396 51,194 Other assets 13,036 12,821 Total assets $ 1,171,495 $ 1,175,370 LIABILITIES AND STOCKHOLDERS’ EQUITY Revolving line of credit $ 30,000 $ 150,000 Unsecured borrowings – net 484,722 484,731 Other long–term borrowings 41,410 41,410 Accrued expenses and other liabilities 25,953 28,037 Income tax liabilities 5,646 5,646 Operating liabilities for owned properties — 92 Total liabilities 587,731 709,916 Stockholders’ equity: Preferred stock 118,488 118,488 Common stock and additional paid-in-capital 820,519 700,177 Cumulative net earnings 329,475 292,766 Cumulative dividends paid (641,651 ) (602,910 ) Cumulative dividends – redemption (43,067 ) (43,067 ) Total stockholders’ equity 583,764 465,454 Total liabilities and stockholders’ equity $ 1,171,495 $ 1,175,370 See notes to consolidated financial statements. -2- OMEGA HEALTHCARE INVESTORS, INC. CONSOLIDATED STATEMENTS OF OPERATIONS Unaudited (in thousands, except per share amounts) Three Months Ended Six Months Ended June 30, June 30, 2007 2006 2007 2006 Revenues Rental income $ 36,192 $ 29,880 $ 77,069 $ 59,717 Mortgage interest income 888 1,154 1,897 2,338 Other investment income – net 729 947 1,374 1,884 Miscellaneous 353 332 490 441 Total operating revenues 38,162 32,313 80,830 64,380 Expenses Depreciation and amortization 8,831 7,510 17,630 14,995 General and administrative 2,765 2,313 5,338 4,662 Total operating expenses 11,596 9,823 22,968 19,657 Income before other income and expense 26,566 22,490 57,862 44,723 Other income (expense): Interest and other investment income 58 69 98 182 Interest (10,073 ) (9,447 ) (21,917 ) (19,056 ) Interest
